JUSTICE BARRY, dissenting: I dissent from the majority ruling that defendant was not proven guilty beyond a reasonable doubt, and most particularly, with the apparent conclusion that no rational trier of fact could have found defendant guilty. I would not characterize either the jury or the trial judge as irrational in this case. In support of the verdict, it must be noted that the victim was very definite in her statements that defendant fondled her breasts and that he restrained her during a sexual assault by Cherry. The factual discrepancies that were present between the account she gave on the witness stand and the statement she had made to police the day of the attack were not surprising, given the emotional impact of the battery. In my view, it would have been more unusual had she related exactly the same facts on both occasions. There were scratches on the complainant’s neck which generally corroborated her story of the attack made upon her at the party. Discrepancies as to whether her attackers first touched her while in the kitchen or in the bedroom and whether a vaginal entry occurred once or twice do not render her testimony so improbable or unsatisfactory as to preclude a verdict of guilty. Minor inconsistencies in a complainant’s testimony have been held not to be grounds for reversal but father to affect the credibility of the witness. (People v. Du Pree (1987), 161 Ill. App. 3d 951, 514 N.E.2d 583.) Credibility is, of course, a matter for the jury, which is in a better position than the reviewing court to assess the ability of the witness to remember and to weigh any discrepancy in the light of all the evidence. People v. Seiber (1979), 76 Ill. App. 3d 9, 394 N.E.2d 1044. Here the complainant related at trial that she had participated in the use of cocaine at the party. This fact alone explains some of the discrepancies between.her statement to the police and her testimony at trial. Furthermore, Officer Engstrom described the complainant as upset and excitable when he talked to her, an emotional condition that is to be expected under the circumstances. The applicable rule is that announced in People v. Novotny (1968), 41 Ill. 2d 401, 412, 244 N.E.2d 182, 188: “It is neither the duty nor the privilege of a reviewing court to substitute its judgment as to the weight of disputed evidence or the credibility of witnesses for that of the trier of fact who heard the evidence presented and observed the demeanor of the witnesses.” In light of the great deference which we as a reviewing court are required to give jury verdicts, variances in the testimony of a victim do not warrant a reversal unless the evidence is so unreasonable, improbable or unsatisfactory that there exists a reasonable doubt as to guilt. People v. Davis (1981), 95 Ill. App. 3d 161, 419 N.E.2d 682. Accordingly, I would affirm the judgment of conviction entered in the circuit court.